                                           Case 3:19-cv-06541-EMC Document 6 Filed 04/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE MONICA H. HUJAZI,                             Case No. 19-cv-06541-EMC
                                   8                    Debtor.
                                                                                             ORDER DISMISSING CASE
                                   9
                                                                                             Docket No. 4
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Previously, the Court issued an order show cause, directing Ms. Hujazi to show cause as to

                                  15   why her case should not be dismissed for failure to prosecute and/or failure to perfect the record

                                  16   on appeal. The Court gave Ms. Hujazi until April 22, 2020, to file a response to the order to show

                                  17   cause. Ms. Hujazi did not file a response on that date. Accordingly, the Court hereby dismisses

                                  18   Ms. Hujazi’s case without prejudice.

                                  19          The Clerk of the Court is directed to close the file in this case.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: April 23, 2020

                                  24

                                  25                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  26                                                     United States District Judge
                                  27

                                  28
